DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/7/22 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

              Claims 22,24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kitching 20130122448 in view of Frantz et al 6109265. 
            With regard to claim 22, Kitching discloses a first series of incremental adjustment appliances (see paragraphs 40 and 41) having geometries selected to progressively reposition teeth (see fig. 3). The geometries of the first series are capable of positioning teeth in both sleep apnea enabled adjustment appliances, as well as non-sleep apnea enabled adjustment appliances. Note that Kitching discloses multiple embodiments, such as a series of appliances without button protrusions (fig. 3), and also a second series of incremental adjustment appliances 300 (fig 4A, see paragraphs 54-56) having the geometries provide a vertical displacement and a forward mandibular position configured to be worn by patients receiving treatment during sleep.  
             Each of the second series of appliances 300 includes a pair of button protrusions 320 (see paragraph 54) such that an elastic band 306 create the forward mandibular position. Kitching does not disclose the first and second series of appliances 300 to include two pair of button protrusions 320. Frantz et al disclose an appliance 10 (fig. 1) which is used to provide a vertical displacement and a forward mandibular position. The appliance 10 includes two pair of button protrusions 13/13’ and 14/14’ such that elastic bands 16 can be used to provide the desired forces.
             It would have been obvious to one skilled in the art to provide two pair of buttons on each of the first and second series of appliances of Kitching, as taught by Frantz et al, if one wished to provide such forces on both sides of the appliances of Kitching.
            With regard to the newly added limitation in claim 22 of each series of appliances being formed via a three-dimensional printing apparatus, it is noted that this limitation recites a method step of forming the appliances, and is not given structural weight in this claim, which is an apparatus claim.  It is held that the appliances of Kitching/Frantz et al could be formed via a such an apparatus.  Such method steps, in an apparatus claim, are considered to be product by process limitations that only limit the claim to the final product required by the claim. Since the final appliance of Kitching/Frantz et al is disclosed in claim 22, Kitching/Frantz et al is considered to meet this claim.

             With regard to claims 24-27, it is noted that these claims recite method steps of forming the appliances. Such method steps, in an apparatus claim, are considered to be product by process limitations that only limit the claim to the final product required by the claim. Since the final appliance of Kitching/Frantz et al is disclosed in each of these claims, Kitching/Frantz et al is considered to meet these claims.

Response to Arguments
Applicant's arguments filed 11/7/22 have been fully considered but they are not persuasive.
Applicant argues that the Kitching reference does not disclose the second series of incremental appliances. This is not found persuasive. Kitching clearly discloses a first set of appliances that incrementally move a patient's teeth, as described in paragraphs 40 and 41, along with figure 3. Kitching also discloses a second set of incremental appliances as described in paragraphs 54-56 (which is a disclosure of a different set of the type of appliances of figure 3, that may include buttons/bands, which are clearly capable of being used for forward mandibular positioning). Note also in paragraph 41 that a series of aligners may "differ in their configuration sufficient to fulfill a predetermined treatment plan" and paragraph 28 which discloses "the use of appliances formed by each of the disclosed methods may be combined in a treatment plan to take advantage of the attributes of each type of appliance.”
Applicant's arguments regarding the Frantz et al reference have been considered but are not found persuasive. In contrast to applicant's arguments regarding Frantz et al, the examiner notes that Frantz et al was specifically used in the rejection only to show that the teaching of a second set of button protrusions is well known.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977. The examiner can normally be reached M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772